Citation Nr: 1102457	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-19 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a right knee disorder, 
claimed as secondary to the service-connected spondylolisthesis 
L5 on S1, status post surgical fusion, and S1 joint dysfunction 
with low back strain.

4.  Entitlement to an evaluation in excess of 40 percent for 
spondylolisthesis L5 on S1, status post surgical fusion, and S1 
joint dysfunction with low back strain.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2006 and December 2009 rating decisions of 
the Department of Veteran's Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a hearing at the RO in September 2010.  A transcript of 
the hearing has been associated with the claims file.  

The issues of (1) service connection for a right knee disorder, 
and (2) an increased evaluation for spondylolisthesis L5 on S1, 
status post surgical fusion, and S1 joint dysfunction with low 
back strain, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 
1967 to January 1970.

2.  In September 2010, prior to promulgation of a decision in the 
appeal, the Board received notification from the Veteran that a 
withdrawal of his appeal on the issues of service connection for 
a right hip disorder and a left hip disorder, was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on 
the claim of service connection for a right hip disorder have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of an appeal by the Veteran on 
the claim of service connection for a left hip disorder have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by an appellant, such as the Veteran, or 
by his or her authorized representative.  38 C.F.R. § 20.204.  In 
the present case, the Veteran has withdrawn his appeal on the 
claims of service connection for a right hip disorder and a left 
hip disorder.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration on those claims.  
Accordingly, the Board does not have jurisdiction to review the 
appeal regarding the claims, and they are dismissed.




ORDER

The appeal on the issue of service connection for a right hip 
disorder is dismissed.

The appeal on the issue of service connection for a left hip 
disorder is dismissed.


REMAND

Upon review, the Board finds that further development is required 
on the claims of (1) service connection for a right knee 
disorder, and (2) an increased evaluation for spondylolisthesis 
L5 on S1, status post surgical fusion, and S1 joint dysfunction 
with low back strain.  

With regard to the claim of service connection for a right knee 
disorder, the Board finds that a new VA examination is necessary.  
The Veteran testified at his September 2010 Board hearing that he 
has a right knee disorder aggravated by his service-connected low 
back disability.  He clarified that he is not contending that a 
right knee disorder had its onset during service.  

The record shows that the Veteran underwent a VA examination in 
January 2006.  The VA examiner diagnosed degenerative joint 
disease (DJD) of the right knee, and then opined that the right 
knee disorder is not a result of, caused by, or aggravated by the 
Veteran's back condition.  Rather, it was caused by the result of 
his prior knee surgeries and trauma.  

The Board finds that the VA examiner's opinion is inadequate for 
two reasons.  First, the factual basis of the VA examiner's 
opinion is unclear.  The Veteran is contending that his low back 
disability causes an altered gait, which aggravates his right 
knee.  He indicated at his September 2010 Board hearing that the 
January 2006 VA examiner's physical examination was cursory and 
did not include gait testing.  Although the VA examiner's report 
indicates that he reviewed the claims file and performed a 
clinical evaluation, including gait observation, the Veteran's 
statement on this issue is credible.  See Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  Accordingly, without an adequate 
factual basis, the January 2006 VA examiner's opinion is 
inadequate.  

The January 2006 VA opinion is also inadequate because the 
examiner did not provide an explanation to support his opinion 
that a right knee disorder is not aggravated by the service-
connected low back disability.  The Board points out that the 
most probative value of a medical opinion comes from its 
reasoning.  Therefore, a medical opinion containing only data and 
conclusions, such as the January 2006 VA examiner's opinion, is 
not entitled to any weight.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

In short, the January 2006 VA examination is not adequate to 
decide the issue.  Furthermore, the record otherwise lacks 
sufficient competent evidence upon which the Board can make a 
decision.  Therefore, remand for a new VA examination is 
required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i).  

With regard to the claim of entitlement to an increased 
evaluation for the low back disability, the RO denied the claim 
in a December 2009 rating decision.  In July 2010, which was 
within one year of the December 2009 rating decision, the RO 
received a statement from the Veteran in which he wrote that he 
disagreed with the RO's decision regarding the disability rating 
assigned in the rating decision.  The Board finds that the 
Veteran's July 2010 statement constitutes a timely notice of 
disagreement (NOD).  38 C.F.R. §§ 20.200, 20.201, 20.302

Thereafter, the RO did not issue a statement of the case (SOC) 
addressing the issue.  Under these circumstances, the Board must 
remand the issue to allow the RO the opportunity to issue an SOC.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the issues are REMANDED for the following action:

1. The RO must take the appropriate steps to 
issue the Veteran a statement of the case 
(SOC) addressing the issue of entitlement to 
an increased evaluation in excess of 40 
percent for spondylolisthesis L5 on S1, 
status post surgical fusion, and S1 joint 
dysfunction with low back strain.  The SOC 
must include all relevant laws and 
regulations, and a complete description of 
the Veteran's rights and responsibilities in 
perfecting an appeal in these matters.  
Thereafter, if the Veteran files a timely 
substantive appeal (VA Form 9) on the issue, 
the RO should undertake any further 
development indicated, and then adjudicate 
the claim in light of the entire evidentiary 
record.  Therefore, the RO should issue a 
supplemental statement of the case (SSOC), as 
appropriate.  

2.  With regard to the claim of service 
connection for a right knee disorder, the RO 
should complete any initial development 
deemed warranted based upon a review of the 
entire record, to include associating any 
pertinent outstanding records with the claims 
folder.  Then, the RO should schedule the 
Veteran for a VA examination.  The entire 
claims file, including a copy of this remand, 
must be made available to the examiner for 
review.  

Based on the examination results, the 
examiner is requested to provide an opinion 
as to whether it is at least as likely as 
not that a right knee disorder has been 
either (a) caused by or (b) aggravated by 
(i.e., permanently worsened beyond the 
natural progression of the disorder), as a 
consequence of the Veteran's low back 
disability.   

The examiner should prepare a report setting 
forth all examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  It is imperative that 
the examiner offer a detailed analysis for 
all conclusions and opinions reached 
supported by specific references to the 
Veteran's claims file, including the all 
pertinent post-service medical records, and 
the Veteran's lay assertions.  

3.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim of 
service connection in light of all pertinent 
evidence and legal authority and addressing 
all relevant theories of entitlement.  If any 
benefit sought on appeal remains denied, the 
RO should furnish to the Veteran and his 
representative, if any, an appropriate 
supplemental statement of the case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


